       Case 4:18-cv-00251-MW-CAS Document 138 Filed 08/02/19 Page 1 of 1




               UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

LEAGUE OF WOMEN VOTERS
OF FLORIDA, INC., et al.,

       Plaintiffs,

v.                                        CASE NO.: 4:18cv251-MW/CAS

LAUREL M. LEE, in her official
capacity as the Florida
Secretary of State,

      Defendant.
________________________________/

     ORDER GRANTING MOTION TO MODIFY SCHEDULING ORDER

       This Court has considered, without hearing, Plaintiffs’ Unopposed

Motion to Modify the Scheduling and Mediation Order and to Extend Pretrial

Deadlines and Trial. ECF No. 137. The motion is hereby GRANTED and this

Court shall issue an amended scheduling order forthwith.

       SO ORDERED on August 2, 2019.
                                     s/Mark E. Walker               ____
                                     Chief United States District Judge




                                      1
